Title: Silence Dogood, No. 5, 28 May 1722
From: Franklin, Benjamin
To: 

Mulier Mulieri magis congruet. Ter.

To the Author of the New-England Courant.
  [No. V.
  Sir,

I shall here present your Readers with a Letter from one, who informs me that I have begun at the wrong End of my Business, and that I ought to begin at Home, and censure the Vices and Follies of my own Sex, before I venture to meddle with your’s: Nevertheless, I am resolved to dedicate this Speculation to the Fair Tribe, and endeavour to show, that Mr. Ephraim charges Women with being particularly guilty of Pride, Idleness, &c. wrongfully, inasmuch as the Men have not only as great a Share in those Vices as the Women, but are likewise in a great Measure the Cause of that which the Women are guilty of. I think it will be best to produce my Antagonist, before I encounter him.

To Mrs. Dogood.
“Madam,
“My Design in troubling you with this Letter is, to desire you would begin with your own Sex first: Let the first Volley of your Resentments be directed against Female Vice; let Female Idleness, Ignorance and Folly, (which are Vices more peculiar to your Sex than to our’s,) be the Subject of your Satyrs, but more especially Female Pride, which I think is intollerable. Here is a large Field that wants Cultivation, and which I believe you are able (if willing) to improve with Advantage; and when you have once reformed the Women, you will find it a much easier Task to reform the Men, because Women are the prime Causes of a great many Male Enormities. This is all at present from Your Friendly Wellwisher,
Ephraim Censorious”


After Thanks to my Correspondent for his Kindness in cutting out Work for me, I must assure him, that I find it a very difficult Matter to reprove Women separate from the Men; for what Vice is there in which the Men have not as great a Share as the Women? and in some have they not a far greater, as in Drunkenness, Swearing, &c.? And if they have, then it follows, that when a Vice is to be reproved, Men, who are most culpable, deserve the most Reprehension, and certainly therefore, ought to have it. But we will wave this Point at present, and proceed to a particular Consideration of what my Correspondent calls Female Vice.
As for Idleness, if I should Quaere, Where are the greatest Number of its Votaries to be found, with us or the Men? it might I believe be easily and truly answer’d, With the latter. For notwithstanding the Men are commonly complaining how hard they are forc’d to labour, only to maintain their Wives in Pomp and Idleness, yet if you go among the Women, you will learn, that they have always more Work upon their Hands than they are able to do; and that a Woman’s Work is never done, &c. But however, Suppose we should grant for once, that we are generally more idle than the Men, (without making any Allowance for the Weakness of the Sex,) I desire to know whose Fault it is? Are not the Men to blame for their Folly in maintaining us in Idleness? Who is there that can be handsomely Supported in Affluence, Ease and Pleasure by another, that will chuse rather to earn his Bread by the Sweat of his own Brows? And if a Man will be so fond and so foolish, as to labour hard himself for a Livelihood, and suffer his Wife in the mean Time to sit in Ease and Idleness, let him not blame her if she does so, for it is in a great Measure his own Fault.
And now for the Ignorance and Folly which he reproaches us with, let us see (if we are Fools and Ignoramus’s) whose is the Fault, the Men’s or our’s. An ingenious Writer, having this Subject in Hand, has the following Words, wherein he lays the Fault wholly on the Men, for not allowing Women the Advantages of Education.
“I have (says he) often thought of it as one of the most barbarous Customs in the World, considering us as a civiliz’d and Christian Country, that we deny the Advantages of Learning to Women. We reproach the Sex every Day with Folly and Impertinence, while I am confident, had they the Advantages of Education equal to us, they would be guilty of less than our selves. One would wonder indeed how it should happen that Women are conversible at all, since they are only beholding to natural Parts for all their Knowledge. Their Youth is spent to teach them to stitch and sew, or make Baubles: They are taught to read indeed, and perhaps to write their Names, or so; and that is the Heighth of a Womans Education. And I would but ask any who slight the Sex for their Understanding, What is a Man (a Gentleman, I mean) good for that is taught no more? If Knowledge and Understanding had been useless Additions to the Sex, God Almighty would never have given them Capacities, for he made nothing Needless. What has the Woman done to forfeit the Priviledge of being taught? Does she plague us with her Pride and Impertinence? Why did we not let her learn, that she might have had more Wit? Shall we upbraid Women with Folly, when ’tis only the Error of this inhumane Custom that hindred them being made wiser.”
So much for Female Ignorance and Folly, and now let us a little consider the Pride which my Correspondent thinks is intollerable. By this Expression of his, one would think he is some dejected Swain, tyranniz’d over by some cruel haughty Nymph, who (perhaps he thinks) has no more Reason to be proud than himself. Alas-a-day! What shall we say in this Case! Why truly, if Women are proud, it is certainly owing to the Men still; for if they will be such Simpletons as to humble themselves at their Feet, and fill their credulous Ears with extravagant Praises of their Wit, Beauty, and other Accomplishments (perhaps where there are none too,) and when Women are by this Means perswaded that they are Something more than humane, what Wonder is it, if they carry themselves haughtily, and live extravagantly. Notwithstanding, I believe there are more Instances of extravagant Pride to be found among Men than among Women, and this Fault is certainly more hainous in the former than in the latter.
Upon the whole, I conclude, that it will be impossible to lash any Vice, of which the Men are not equally guilty with the Women, and consequently deserve an equal (if not a greater) Share in the Censure. However, I exhort both to amend, where both are culpable, otherwise they may expect to be severely handled by Sir, Your Humble Servant,
Silence Dogood
N.B. Mrs. Dogood has lately left her Seat in the Country, and come to Boston, where she intends to tarry for the Summer Season, in order to compleat her Observations of the present reigning Vices of the Town.

